Citation Nr: 1013015	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for sexual 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant had no active duty; he served a period of active 
duty for training (ADT) in the Army Reserve, from April 3, 
2001 to July 27, 2001.  He also served periods of inactive 
duty training (IDT) in the National Guard, from July 28, 
2001 to February 20, 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In December 2008, the Board remanded this appeal for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.

The appellant failed to report for a Board hearing at the RO 
which was scheduled to be conducted in April 2007.  To the 
Board's knowledge, he has offered no explanation as to why 
he was unable to appear and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].  


FINDINGS OF FACT

1.  Appellant had no active duty; service connection is not 
in effect for any disability resulting from disease or 
injury incurred or aggravated in the line of duty during 
active duty for training, or resulting from injury incurred 
in the line of duty during inactive duty training.  

2.  No psychiatric disability resulted from a disease or 
injury incurred or aggravated in the line of duty during a 
period of active duty for training, or from an injury 
incurred or aggravated in the line of duty during a period 
of inactive duty training.

3.  No sexual disability resulted from a disease or injury 
incurred or aggravated in the line of duty during a period 
of active duty for training, or from an injury incurred or 
aggravated in the line of duty during a period of inactive 
duty training.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Sexual dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
appellant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In December 2003 and August 2004 pre rating letters, the RO 
notified the Appellant of the evidence needed to 
substantiate his claims for service connection.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the August 2004 
letter complied with this requirement.

He was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a January 2009 letter.  Contrary to VCAA 
requirements, this portion of the VCAA-compliant notice was 
provided after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
The timing deficiency was cured by readjudication of the 
claims in a December 2009 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained the appellant's service records 
and all of the identified post-service private and VA 
treatment records.  The appellant has not been provided with 
a VA examination as to the etiology of his claimed 
disorders.  Under the VCAA, VA must provide an examination 
when there is competent evidence of a disability (or 
persistent or recurrent symptoms of a disability) that may 
be associated with an in-service event, injury, or disease, 
but there is insufficient information to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service, and the 
threshold for finding that the disability (or symptoms of a 
disability) may be associated with service is low. McLendon, 
20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 
419 (2006).  Here, no examination was required.  Regarding 
the psychiatric disorder, there is a lack of credible 
evidence linking any current disability to service.  
Regarding the sexual dysfunction, there is a lack of 
credible evidence regarding all elements of the claim.  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See also 38 C.F.R. § 3.1(d) (2009).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  See also 38 C.F.R. 
§ 3.6(a) (2009).

The definitional statute 38 U.S.C. § 101(24), makes a clear 
distinction between those who have served on active duty and 
those who have served on active duty for training (as well 
as those who have served on inactive duty for training).  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

As the appellant had no active duty, but had ADT and IDT, in 
order to establish basic eligibility for veterans benefits, 
the appellant must first establish that he was disabled from 
a disease or injury incurred or aggravated in the line of 
duty during a period of ADT, or that he was disabled from an 
injury incurred or aggravated in the line of duty during a 
period of IDT.  See Paulson, 7 Vet. App. at 470.

Moreover, the only veterans (as defined by 38 U.S.C. 
§ 101(2)) who are entitled to the benefits of the 
presumptions of 38 C.F.R. §§ 3.307, 3.309 (2009), are those 
who either (1) served on active duty; (2) were disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty during active duty for training; or (3) were 
disabled or died from an injury incurred in or aggravated in 
line of duty during inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

To establish a right to compensation for a present 
disability, a claimant must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In response to the Board's remand, the Appeals Management 
Center obtained certification from the National Personnel 
Records Center that the appellant's period of service from 
April 3, 2001 to July 27, 2001 was ADT.  Accordingly, 
veteran status can only be found if he became disabled from 
injury or disease incurred in the line of duty during that 
period.  He is not currently service-connected for any 
disability.  Therefore, veteran status does not apply for 
that period.  As well, no presumption regarding chronic 
diseases under 38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 applies during that period.  

The appellant reported on his claim form that each of his 
claimed disabilities had its onset on March 2, 2001.  This 
date is approximately one month prior to the start of his 
period of ADT on April 3, 2001.  However, the service 
entrance examination, conducted on February 21, 2001 is 
pertinently normal.  On that same day, the appellant 
completed a report of medical history on which he indicated 
that he had no history of depression or excessive worry or 
nervous trouble of any sort.  Nevertheless, the presumption 
of soundness does not attach as veteran status is not shown 
for this period.  The appellant was released from ADT in 
July 2001 and had intermittent periods of IDT thereafter, 
until his discharge from the Army National Guard in August 
2003.  During this period, the appellant's service personnel 
records reveal that he was frequently "AWOL."  Efforts at 
counseling were terminated because he repeatedly failed to 
attend.  There is no discharge examination of record.  

The first diagnosis of an acquired psychiatric disorder 
(psychotic disorder NOS) comes in November 2004, several 
years after the appellant was released from ADT, and after 
his last period of IDT.  The appellant reported that he was 
"shell shocked," but did not elaborate.  In April 2005, he 
was diagnosed with depressive disorder NOS.  The record 
contains no diagnosis of sexual dysfunction.  The appellant 
stated to a social worker (W.P.W.) in November 2004 that he 
hears voices telling him to have sex all the time.  He also 
stated that he has fathered two children.  

The appellant is certainly competent to describe his 
symptoms and their point of onset.  A layman can attest to 
factual matters of which he has first-hand knowledge, such 
as experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, to the extent that the appellant reports 
that he had a psychiatric disability prior to service, and 
therefore during and continuously after service, the Board 
finds that he has been an unreliable historian.  His post-
service statements are in direct conflict with the normal 
psychiatric evaluation for enlistment purposes, and he 
denied pertinent symptoms.  We also note that he has 
presented no other proof of a psychiatric disorder during 
any period of recognized service or in proximity to 
separation.  In fact, nothing in the treatment records 
suggest an in-service onset, other than an unreliable 
history provided by the appellant.  Furthermore, the DD-214 
reflects a release from ADT due to completion of service, 
rather than physical or mental disability.  The appellant's 
representative simply noted that the appellant had 
difficulties including chronic absences without leave.  This 
is conceded; however, this is not a description of injury or 
disease in the line of duty.  Based upon the cumulative 
records, we find that a psychiatric disorder did not pre-
exist service and was not manifest during recognized 
service.  

Moreover, there is no diagnosis of a sexual disorder of 
record.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person 
is competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  However, the appellant has not asserted 
that there is a diagnosis, and he has neither described a 
diagnosis nor the characteristics of his claimed disability.  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where the evidence does not support a 
finding of current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

It is the appellant's responsibility to present and support 
a claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite significant assistance from VA, he has not 
done so.  The credible evidence does not suggest that the 
appellant was disabled from a disease or injury incurred or 
aggravated in the line of duty during a period of ADT, or 
that he was disabled from an injury incurred or aggravated 
in the line of duty during a period of IDT.  As such, 
service connection for the claimed disabilities is not in 
order.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for sexual dysfunction is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


